DETAILED ACTION
This is in response to the application filed on February 18, 2020 in which claims 25 – 36 are presented for examination after preliminary amendment.
Status of Claims
Claims 25 – 36 are pending (after preliminary amendment), of which claims 25, 35, and 36 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2020 and 12/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 25, 35, and 36 recite the limitations "a new data unit in the first sublayer,” “a data unit leaves the second sublayer buffer,” and “a number of data units currently stored in the second sublayer buffer” followed by “transferring the data unit from the first sublayer.”  The first sublayer was described as having a ‘new data unit.’  Therefore, there is insufficient antecedent basis for this limitation in the claim.  The examiner recommends amending claims 25, 35, and 36 to state “transferring the new data unit from the first sublayer.”  Claim 25 also adds “the data unit is received at the second sublayer, formatting the data unit as a second sublayer data unit.”  As above, the examiner recommends amending claim 25 to state “the new data unit is received at the second sublayer, formatting the new data unit as a second sublayer data unit.”  All other claims inherit this rejection based on their dependencies.
Claims 30 – 32, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 32, and 34 recite the limitations "the data unit.”  As above, the examiner recommends amending claims 30 and 32 to state “the new data unit.”  Claim 31 inherits this rejection based on its dependency.

Claim Objections
Claims 25 – 36 are objected to because of the following informalities:  claim 25 refers to ‘the second sublayer buffer’ with no previous mention of a second sublayer buffer.  The examiner recommends amending claim 25 to state ‘ a second sublayer buffer.’  Appropriate correction is required.  Claim 25 also includes two commas in a row at lines 8 – 9 of the claim.  The examiner recommends deleting one of these commas.  Claim 30 refers to ‘the receiver’ with no previous mention of a receiver.  The examiner recommends amending claim 30 to state ‘ a receiver.’  Claim 35 does not end with a period.  The examiner recommends amending claim 35 to end with a period.  Claim 36 states ‘the apparatus’ in line 3 with no previous mention of an apparatus.  The examiner recommends amending claim 36 to state ‘ an apparatus.’  Claim 36 adds spaces before finishing with a period.  The examiner recommends amending claim 36 to end with a period directly after ‘sublayer.’  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25, 26, and 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/186697 A1 (hereinafter referred to as Intel) (from Applicant’s IDS) in view of Kim et al., U.S. Patent Application 2011/0188377 (hereinafter referred to as Kim).

Referring to claim 25, Intel discloses “A method, comprising: when a buffer of a first sublayer of a wireless access link is empty and there is a new data unit in the first sublayer” (page 11 to page 13 sections 5.1.1 and 5.x.y.z PDCP SDU received and if PDCP Tx buffer is empty) “or when the first sublayer buffer is not empty and a data unit leaves the second sublayer buffer” (sections 5.1.1 and 5.x.y.z ‘else’ after if PDCP Tx buffer is empty.  Also section 5.4 PDCP PDU has been submitted to lower layers).
Intel does not appear to explicitly disclose “comparing a number of data units currently stored in the second sublayer buffer with a queue length threshold, wherein the queue length threshold defines a total amount of space in the second sublayer buffer; and when the number of data units currently stored in the second sublayer buffer is less than the queue length threshold, transferring the data unit from the first sublayer to the second sublayer, further comprising: when the data unit is received at the second sublayer, formatting the data unit as a second sublayer data unit; and queueing the second sublayer data unit to the second sublayer buffer together with an arrival time stamp equal to a system time when the second sublayer data unit arrived at the second sublayer buffer.”
([0014] receiving buffer capacity info from RLC layer and generating appropriate packed data units to transfer to the RLC layer and [0015] RLC buffer thresholds); “and when the number of data units currently stored in the second sublayer buffer is less than the queue length threshold, transferring the data unit from the first sublayer to the second sublayer” ([0014] – [0016] currently unused capacity of RLC buffer is checked to thresholds, transferring the PDUs to the RLC layer based on the capacity), “further comprising: when the data unit is received at the second sublayer, formatting the data unit as a second sublayer data unit” (Intel and Kim use the NR protocol stack approach wherein PDCP data sent to RLC is inherently formatted as RLC data); “and queueing the second sublayer data unit to the second sublayer buffer together with an arrival time stamp equal to a system time when the second sublayer data unit arrived at the second sublayer buffer” ([0053] When PDUs are stored only in the RLC buffer, the RLC buffer puts a time stamp on each received PDU, so as to indicate the time at which the PDU is stored in the RLC buffer).
Intel and Kim are analogous art because they are from the same field of endeavor, which is wireless communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Intel and Kim before him or her, to modify the teachings of Intel to include the teachings of Kim so that an RLC buffer capacity is monitored and time stamps are used.

Therefore, it would have been obvious to combine Kim with Intel to obtain the invention as specified in the instant claim.
	
	As per claim 26, Kim discloses “periodically computing a delay metric based on at least one delay sample that is obtained, for each data unit, as a difference between a time of departure of the data unit from the second sublayer buffer and the arrival time stamp” ([0053] time stamp indicates time at which PDU is stored in RLC buffer.  Thereafter, the RLC layer transfers the time stamps of the PDUs stored in the RLC buffer to a Media Access Control (MAC) layer, so that the time stamps can be used for a Quality of Service (QoS) scheduling by the MAC layer).

	As per claim 33, neither Intel nor Kim appears to explicitly disclose “the comparing of the number of data units with the queue length threshold further comprises performing the comparison every time a data unit leaves the second sublayer buffer.”
	However, Kim describes “the comparing of the number of data units with the queue length threshold” at time points ([0048] and Fig. 4).
	It would have been obvious to one of ordinary skill in the art to modify Kim so that the comparison is made at virtually any time, with virtually any time period between comparisons.  For example, Fig. 4 loops back to compare again.  This may motivate one of ordinary skill to continually poll the buffers.  Also, one of ordinary skill would 

	As per claim 34, Kim discloses “the first sublayer comprises a packet data convergence protocol sublayer, wherein the second sublayer comprises a radio link control sublayer, and wherein the data unit comprises a service data unit” (Abstract flow control between PDCP layer and RLC layer by buffering SDUs).

Referring to claim 35, claim 25 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 25 applies to claim 35. 
	Further, Intel discloses “An apparatus, comprising: at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to” execute the method of claim 25 (page 31 line 18 – page 32 line 5 processor, memory, and instructions)

Referring to claim 36, claim 25 recites the corresponding limitations as that of claim 36.  Therefore, the rejection of claim 25 applies to claim 36. 
	Further, Intel discloses “A computer program, embodied on a non-transitory computer readable medium, wherein the computer program is configured to control a page 31 line 18 – page 32 line 5 processor, memory, and instructions).

Claims 27 – 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of ‘Dynamic Control of RLC Buffer Size for Latency Minimization in Mobile RAN’ by Rajeev Kumar et al. (hereinafter referred to as Kumar).

The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Also, Shivendra Panwar is not listed as an inventor on the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	As per claims 27 – 29 and 31, neither Intel nor Kim appears to explicitly disclose “every time the delay metric is computed or after a certain duration of time has elapsed, comparing the delay metric with a delay threshold; and modifying the queue length threshold based on a result of the comparison between the delay metric and the delay threshold” nor “when the delay metric is greater than or equal to the delay threshold, the modifying comprises reducing the queue length threshold by a fixed amount or by a fixed fraction of a current value of the queue length threshold; or when the delay metric is less than the delay threshold, the modifying comprises increasing the queue length threshold by a fixed amount or by a fixed fraction of a current value of the queue length threshold” nor “the periodically computing of the delay metric comprises setting the delay metric to be an average of the delay samples collected over a given time interval, or to be a minimum delay sample collected during the given time interval, or to be a maximum delay sample collected during the given time interval, or to be a moving average of the delay samples” nor “the delay threshold is obtained by multiplying a weighted moving average with a fixed multiplier, wherein the weighted moving average is based on a time gap between an arrival of the status protocol data unit and an arrival of a previous status protocol data unit.”
	However, Kumar discloses “every time the delay metric is computed or after a certain duration of time has elapsed, comparing the delay metric with a delay threshold; and modifying the queue length threshold based on a result of the comparison between the delay metric and the delay threshold” (section III DLM delay metric compared to DLT delay threshold and used to modify buffer size QLT) nor “when the delay metric is greater than or equal to the delay threshold, the modifying comprises reducing the section III Algorithm 1 shows ‘if’ DLM < DLT then add a fraction of QLT.  Also ‘else’ entails subtracting a fraction of QLT) nor “the periodically computing of the delay metric comprises setting the delay metric to be an average of the delay samples collected over a given time interval, or to be a minimum delay sample collected during the given time interval, or to be a maximum delay sample collected during the given time interval, or to be a moving average of the delay samples” nor “the delay threshold is obtained by multiplying a weighted moving average with a fixed multiplier, wherein the weighted moving average is based on a time gap between an arrival of the status protocol data unit and an arrival of a previous status protocol data unit” (last paragraph on page 3 lists four options for defining DLM: minimum, maximum, average of samples, and exponential weighed moving average).
	Intel, Kim, and Kumar are analogous art because they are from the same field of endeavor, which is wireless communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Intel, Kim, and Kumar before him or her, to modify the teachings of Intel and Kim to include the teachings of Kumar so that the above computations are used to modify a length of the buffer. 

Therefore, it would have been obvious to combine Kumar with Intel and Kim to obtain the invention as specified in the instant claim.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Kim, as applied to claims above, further in view of Cha et al., U.S. Patent Application 2008/0130619 (hereinafter referred to as Cha).

	As per claim 30, neither Intel nor Kim appears to explicitly disclose “when in acknowledged mode, removing the data unit from the second sublayer buffer only when all corresponding packet data units have been acknowledged by a status protocol data unit from the receiver.”
	However, Cha discloses “when in acknowledged mode, removing the data unit from the second sublayer buffer only when all corresponding packet data units have been acknowledged by a status protocol data unit from the receiver” ([0019] RLC SDUs are buffered in a retransmission buffer until an ACK signal is received from the receiving-side RLC layer).
	Intel, Kim, and Cha are analogous art because they are from the same field of endeavor, which is wireless communications.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Intel, Kim, and Cha 
The motivation for doing so would have been to avoid data loss and confirm that the data was sent and received.
Therefore, it would have been obvious to combine Cha with Intel and Kim to obtain the invention as specified in the instant claim.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Kim, as applied to claims above, further in view of Ahmadzadeh et al., U.S. Patent Application 2016/0142934 (hereinafter referred to as Ahmadzadeh).

	As per claim 32, neither Intel nor Kim appears to explicitly disclose “when in unacknowledged mode, removing the data unit from the second sublayer buffer only when all corresponding packet data units including its tail packet data unit have been transmitted over the wireless access link.”
	However, Ahmadzadeh discloses “when in unacknowledged mode, removing the data unit from the second sublayer buffer only when all corresponding packet data units including its tail packet data unit have been transmitted over the wireless access link” ([0229] RLC unacknowledged mode packets may be removed from the buffer when packets are transmitted to the receiver).
Intel, Kim, and Ahmadzadeh are analogous art because they are from the same field of endeavor, which is wireless communications.

The motivation for doing so would have been to make the RLC buffer available to further/next data.
Therefore, it would have been obvious to combine Ahmadzadeh with Intel and Kim to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20180219789 discloses a PDCP buffer and RLC buffer, a max tolerable delay, max RLC buffer occupancy, RLC buffer size index, and timestamping.
U.S. Patent Application 20210058812 discloses determining latencies and timestamping when a data packet arrives at each protocol layer.
U.S. Patent Applications 20090103478, 20090124259, 20130163430, 20160088127, 20180124642, 20180132133, 20190364137, 20200084668, 20200112879, 20200145873 disclose protocol layer buffers in radio access networks and timestamping.

U.S. Patent Application 20150257033 and Patents 8817806 and 9179357 disclose buffering method in wireless communications.
U.S. Patent Application 20170013500 discloses buffering methods in radio access networks.
U.S. Patent Application 20040218617 discloses buffering methods in radio access networks.
WO 2009045945 A3 discloses protocol layer buffers in radio access networks and timestamping.
‘5G NR Radio Protocol Stack (Layer 2 and Layer 3)’ by Techplayon, September 4, 2017 discloses the radio protocol stack and QoS.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184